


EXHIBIT 10.26

 

The Company has entered into the attached form of Key Executive Severance
Agreement with the following executive officers as of the following dates:

 

Name

 

Date

Linda T. Findlay

 

10/30/2001

Neile A. Grayson

 

10/30/2001

Richard G. Ghalie

 

10/30/2001

Melinda G. Kile

 

10/30/2001

Leslie J. Sabo

 

10/30/2001

 

All of the agreements, except that of Ms. Grayson, provide for severance pay
equal to 50% of the executive’s then current annual base salary.  Ms. Grayson’ s
agreement provides for severance payments equal to 75% of her current annual
base salary and nine months of other benefits if employment is terminated during
the Initial Term of her agreement.

 

NEORX CORPORATION
KEY EXECUTIVE SEVERANCE AGREEMENT (VP)

 

This Key Executive Severance Agreement (VP) (this “Agreement”), dated as
of              , 20       , is entered into by and between NEORX CORPORATION, a
Washington corporation (as supplemented by Section 10, the “Company”),
and                (the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
fact that the Executive does not have any form of traditional employment
contract or other assurance of job security.  The Board believes it is
imperative to diminish any distraction of the Executive arising from the
personal uncertainty and insecurity that

 

--------------------------------------------------------------------------------


 

arises in the absence of any assurance of job security by providing the
Executive with reasonable compensation and benefit arrangements in the event of
termination of the Executive’s employment by the Company under certain defined
circumstances.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1.             Term

 

The initial term of this Agreement (the “Initial Term”) shall be for a period of
one (1) year from the date of this Agreement as first appearing; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”), unless notice of nonrenewal is given by
either party to the other party at least ninety (90) days prior to the end of
the Initial Term or any Renewal Term.  The “Term” of this Agreement shall be the
Initial Term plus all Renewal Terms.  At the end of the Term, this Agreement
shall terminate without further action by either the Company or the Executive.


 

2.             Employment

 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or by any affiliated or
successor company is “at will” and may be terminated by either the Executive or
the Company or its affiliated companies at any time with or without cause,
subject to the termination payments prescribed herein.


 

3.             Attention and Effort

 

During any period of time that the Executive remains in the employ of the
Company, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive will devote all his productive time,
ability, attention and effort to the business and affairs of the Company and the
discharge of the responsibilities assigned to him hereunder, and will seek to
perform faithfully and efficiently such responsibilities.  It shall not be a
violation of this Agreement for the Executive to (a) serve on corporate, civic
or charitable boards or committees, (b) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (c) manage personal
investments, or (d) engage in activities permitted by the policies of the
Company or as specifically permitted by the Company, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement.  It is expressly understood
and agreed that to the extent any such activities have been conducted by the
Executive

 

2

--------------------------------------------------------------------------------


 

prior to the Term, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) during the Term shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


 

4.             Termination

 

During the Term, employment of the Executive may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Section 7 hereof shall
survive the termination of this Agreement and the termination of the Executive’s
employment with the Company:


 

4.1          By the Company or the Executive

 

At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate his employment for Good Reason (as defined below) or for any reason,
upon giving Notice of Termination (as defined below).


 

4.2          Automatic Termination

 

This Agreement and the Executive’s employment shall terminate automatically upon
the death or Total Disability of the Executive.  The term “Total Disability” as
used herein shall mean the Executive’s inability (with such accommodation as may
be required by law and which places no undue burden on the Company), as
determined by a physician selected by the Company and acceptable to the
Executive, to perform the Executive’s essential duties for a period or periods
aggregating twelve (12) weeks in any three hundred sixty-five (365) day period
as a result of physical or mental illness, loss of legal capacity or any other
cause beyond the Executive’s control, unless the Executive is granted a leave of
absence by the Board.

 

4.3          Notice of Termination

 

Any termination by the Company or by the Executive during the Term shall be
communicated by Notice of Termination to the other party given in accordance
with Section 9 hereof.  The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder

 

3

--------------------------------------------------------------------------------


 

or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

4.4          Date of Termination

 

“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the last day of the calendar month in which the Executive’s
death occurs, (b) if the Executive’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Executive’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination.  The Executive’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Executive
and without reducing the Executive’s compensation during such period, excuse the
Executive from any or all of his duties during such period.


 

5.             Termination Payments

 

In the event of termination of the Executive’s employment during the Term, all
compensation and benefits shall terminate, except as specifically provided in
this Section 5.


 

5.1          Termination by the Company Other Than for Cause or by the Executive
for Good Reason

 

If during the Term the Company terminates the Executive’s employment other than
for Cause or the Executive terminates his employment for Good Reason, the
Executive shall be entitled to:

 

(a)           receive payment of the following accrued obligations (the “Accrued
Obligations”):

 

(i)            the Executive’s then current annual base salary through the Date
of Termination to the extent not theretofore paid; and

 

(ii)           any compensation previously deferred by the Executive (together
with accrued interest or earnings thereon, if any) and any accrued vacation pay
that would be payable under the Company’s standard policy, in each case to the
extent not theretofore paid;

 

(b)           for six months after the Date of Termination or until the
Executive qualifies for comparable medical and dental insurance benefits from
another

 

4

--------------------------------------------------------------------------------


 

employer, whichever occurs first, the Company shall pay the Executive’s premiums
for health insurance benefit continuation for the Executive and his family
members, if applicable, that the Company provides to the Executive under the
provisions of the federal Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), to the extent that the Company would have paid such
premiums had the Executive remained employed by the Company (such continued
payment is hereinafter referred to as “COBRA Continuation”); and

 

(c)           an amount as severance pay equal to fifty percent (50%) of the
Executive’s then current annual base salary for the fiscal year in which the
Date of Termination occurs, subject to payment and potential reduction as set
forth in Section 5.5 hereof.


 

5.2          Termination for Cause or Other Than for Good Reason

 

If during the Term the Executive’s employment shall be terminated by the Company
for Cause or by the Executive for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company’s obligation to pay the Executive the Accrued
Obligations to the extent theretofore unpaid.


 

5.3          Expiration of Term

 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive.


 

5.4          Termination Because of Death or Total Disability

 

If the Executive’s employment is terminated during the Term by reason of the
Executive’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or his legal representatives under this Agreement, other than the
Company’s obligation to pay the Executive the Accrued Obligations (which shall
be paid to the Executive’s estate or beneficiary, as applicable in the case of
the Executive’s death) and to provide COBRA Continuation.


 

5.5          Payment Schedule and Offset for Other Earnings

 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 5, shall be made to the Executive within ten (10) working days of
the Date of Termination.  Any severance payments payable to the Executive
pursuant to

 

5

--------------------------------------------------------------------------------


 

Section 5.1(c) shall be made to the Executive in the form of salary
continuation, payable at normal payroll intervals during the six month severance
period, and subject to offset for other earnings received by the Executive as
follows:

 

(a)           The Executive shall have no affirmative duty to seek other
employment or otherwise mitigate lost earnings during the six month severance
period.

 

(b)           The Executive shall disclose to the Company any earnings received
(or that the Executive had the right to receive) from employment, consulting or
performance of other personal services during the six month severance period,
and the source(s) of such earnings.

 

(c)           The Company, in each payroll period that a severance payment is
due, shall have the right to offset on a dollar-for-dollar basis all such
earnings that the Executive received or had the right to receive during that
payroll period.

 

(d)           In the event the Company disputes whether Good Reason existed for
the Executive to terminate his employment for Good Reason, the Company shall pay
salary continuation as provided above in this Section 5.5 until the earliest of
(i) settlement by the parties, (ii) determination by arbitration in accordance
with Section 14 hereof that Good Reason did not exist, and (iii) completion of
the payments required by this Section 5.5 and Section 5.1(c) hereof.  If,
pursuant to Section 14 hereof, an arbitrator determines that Good Reason did not
exist, the arbitrator shall also decide whether the Executive had a reasonable,
good-faith basis for claiming that there was Good Reason to terminate.  If the
arbitrator determines that there was not such a basis, the Executive shall be
obligated to repay promptly to the Company the salary continuation payments; if
the arbitrator determines that there was such a basis, the Executive shall not
be obligated to repay the salary continuation.


 

5.6          Cause

 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one or more
of the following events:

 

(a)           a clear refusal to carry out any material lawful duties of the
Executive or any directions of the Board or senior management of the Company
reasonably consistent with those duties;

 

(b)           persistent failure to carry out any lawful duties of the Executive
or any directions of the Board or senior management reasonably consistent with
those duties;

 

6

--------------------------------------------------------------------------------


 

provided, however, that the Executive has been given reasonable notice and
opportunity to correct any such failure;

 

(c)           violation by the Executive of a state or federal criminal law
involving the commission of a crime against the Company or any other criminal
act involving moral turpitude;

 

(d)           current abuse by the Executive of alcohol or controlled
substances; deception, fraud, misrepresentation or dishonesty by the Executive;
or any incident materially compromising the Executive’s reputation or ability to
represent the Company with investors, customers or the public; or

 

(e)           any other material violation of any provision of this Agreement by
the Executive, subject to the notice and opportunity to cure requirements of
Section 8 hereof.


 

5.7          Good Reason

 

For purposes of this Agreement, “Good Reason” means:

 

(a)           reduction of the Executive’s annual base salary to a level below
the level in effect on the date of this Agreement, regardless of any change in
the Executive’s duties or responsibilities;

 

(b)           the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities or any other action by the Company the results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated and inadvertent action not taken in bad faith and
that is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(c)           the Company’s requiring the Executive to be based at any office or
location more than twenty (20) miles from the Company’s current location in
Seattle, Washington;

 

(d)           any failure by the Company to comply with and satisfy Section 10
hereof, provided, however, that the Company’s successor has received at least
ten (10) days’ prior written notice from the Company or the Executive of the
requirements of Section 10 hereof; or

 

7

--------------------------------------------------------------------------------


 

(e)           any other material violation of any provision of this Agreement by
the Company, subject to the notice and opportunity to cure requirements of
Section 8 hereof.

 

5.8          General Release of Claims

 

As a condition to the payment contemplated by Section 5.1(c), the Executive
shall execute a general release of claims against the Company in a form
satisfactory to the Company in its sole discretion.  By way of example and not
limitation, the general release of claims will include any claims for wages,
bonuses, employment benefits, or damages of any kind whatsoever, arising out of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any theory of wrongful discharge, any legal restriction on
the Company’s right to terminate employment, or any federal, state or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the federal Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Washington Law Against Discrimination, or any other legal limitation on the
employment relationship.


 

6.             Representations, Warranties and Other Conditions

 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:


 

6.1          Health

 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent him from fulfilling his obligations
hereunder.  The Executive agrees, if the Company requests, to submit to
reasonable periodic medical examinations by a physician or physicians
designated, paid for and arranged by the Company.  The Executive agrees that the
examination’s medical report shall be provided to the Company.


 

6.2          No Violation of Other Agreements

 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement by which the Executive may be bound.


 


8

--------------------------------------------------------------------------------



 

7.             Nondisclosure; Return of Materials


 

7.1          Nondisclosure

 

Except as required by his employment with the Company, the Executive will not,
at any time during the term of employment by the Company, or at any time
thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company.  The Executive understands that the Company will be relying on this
covenant in continuing the Executive’s employment, paying him compensation,
granting him any promotions or raises, or entrusting him with any information
that helps the Company compete with others.


 

7.2          Return of Materials

 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in his possession, including any and all copies thereof, shall be the property
of the Company and shall be held by the Executive in trust and solely for the
benefit of the Company, and shall be delivered to the Company by the Executive
upon termination of employment or at any other time upon request by the Company.


 

8.             Notice and Cure of Breach

 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 5.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.


 

9.             Form of Notice

 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address s may hereafter be designated by notice given in
compliance with the terms hereof:

 

9

--------------------------------------------------------------------------------


 

If to the Executive:

 

 

 

 

 

 

 

 

 

 

 

If to the Company

 

NeoRx Corporation

 

 

410 West Harrison

 

 

Seattle, Washington 98119

 

 

Attn:  President

 

 

 

With a copy to:

 

Perkins Coie LLP

 

 

1201 Third Avenue, 40th Floor

 

 

Seattle, Washington 98101-3099

 

 

Attn:  James R. Lisbakken

 

Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 


10.          ASSIGNMENT

 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the “Company” shall mean NeoRx Corporation
and any affiliated company or successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by contract,
operation of law or otherwise; and as long as such successor assumes and agrees
to perform this Agreement, the termination of the Executive’s employment by one
such entity and the immediate hiring and continuation of the Executive’s
employment by the succeeding entity shall not be deemed to constitute a
termination or trigger any severance obligation under this Agreement.  All the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 


11.          WAIVERS

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express

 

10

--------------------------------------------------------------------------------


 

waiver by a party hereto of any right, title, interest or remedy in a particular
instance or circumstance shall not constitute a waiver thereof in any other
instance or circumstance.  All rights and remedies shall be cumulative and not
exclusive of any other rights or remedies.

 


12.          AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.


 


13.          APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.


 


14.          ARBITRATION; ATTORNEYS’ FEES

 

Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one (1) arbitrator either mutually agreed upon or selected in accordance with
the AAA Rules.  The arbitration shall be conducted in King County, Washington,
under the jurisdiction of the Seattle office of the American Arbitration
Association.  The arbitrator shall have authority only to interpret and apply
the provisions of this Agreement, and shall have no authority to add to,
subtract from or otherwise modify the terms of this Agreement.  Any demand for
arbitration must be made within sixty (60) days of the event(s) giving rise to
the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound by the
arbitrator’s award, subject only to an appeal therefrom in accordance with the
laws

 

11

--------------------------------------------------------------------------------


 

of the State of Washington.  Either party may obtain judgment upon the
arbitrator’s award in the Superior Court of King County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.

 


15.          SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 


16.          COORDINATION WITH CHANGE OF CONTROL AGREEMENT

 

The Company and the Executive are contemporaneously with this Agreement entering
into a Change of Control Agreement (the “Change of Control Agreement”), which
agreement provides for certain forms of severance and benefit payments in the
event of termination of Executive’s employment under certain defined
circumstances.  This Agreement is in addition to the Change of Control
Agreement, providing certain assurances to the Executive in circumstances that
the Change of Control Agreement does not cover, and in no way supersedes or
nullifies the Change of Control Agreement.  Nevertheless, it is possible that a
termination of employment by the Company or by the Executive may fall within the
scope of both agreements.  In such event, payments made to the Executive under
Section 5.1 hereof shall be coordinated with payments made to the Executive
under Section 8.1 of the Change of Control Agreement as follows:

 

(a)           Accrued Obligations under this Agreement need not be paid if paid
under the Change of Control Agreement;

 

(b)           COBRA Continuation under this Agreement need not be provided if
provided under the Change of Control Agreement; and

 

12

--------------------------------------------------------------------------------


 

(c)           the severance payment required under Section 5.1(c) hereof need
not be paid if a severance payment is made under Section 8.1(d) of the Change of
Control Agreement.


 


17.          EXCESS PARACHUTE PAYMENTS

 

Unless provided by Section 8.8 of the Change of Control Agreement, if any
portion of the payments or benefits under this Agreement or any other agreement
or benefit plan of the Company (including stock options) would be characterized
as an “excess parachute payment” to the Executive under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the Executive shall be
paid any excise tax that the Executive owes under Section 4999 of the Code as a
result of such characterization, such excise tax to be paid to the Executive at
least ten (10) days prior to the date that he is obligated to make the excise
tax payment.  The determination of whether and to what extent any payments or
benefits would be “excess parachute payments” and the date by which any excise
tax shall be due, shall be determined in writing by recognized tax counsel
selected by the Company and reasonably acceptable to the Executive.

 


18.          ENTIRE AGREEMENT

 

Except as described in Section 16 hereof, this Agreement constitutes the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and the Executive with respect
to such subject matter are hereby superseded and nullified in their entireties,
except that the Proprietary Information and Invention Agreement between the
Executive and the Company shall continue in full force and effect to the extent
not superseded by Section 10 hereof.

 


19.          WITHHOLDING

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 


20.          COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

13

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed and entered into
this Agreement effective on the date first set forth above.

 

 

NEORX CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

14

--------------------------------------------------------------------------------
